Case 4:19-cr-40015-KES Document 44 Filed 11/26/19 Page 1 of 1 PageID #: 117


                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH DAKOTA
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,                             CR. 19-40015-01-KES

             Plaintiff,
                                                         SENTENCING
    vs.                                               SCHEDULING ORDER

PAUL ERICKSON,

             Defendant.


     In accordance with the court's oral order of today, it is

     ORDERED that deadlines are as follows:

 Filer        Document                   Event                     Date
 Probation    Draft Presentence          Draft Presentence         January 20, 2020
 Officer      Report                     Report
 Counsel      Objections                 Sealed Objections to      February 3, 2020
                                         Presentence Report^
 Counsel      No objections              Notice of No Objections   Februarys, 2020
                                        _fco Presentence Report
 Counsel      Letters of support         Sealed Letter(s) of       February 24, 2020
                                         Support
 Counsel      All other                  Appropriate Sealed        February 24, 2020
              pr esentence-related       Event
              documents
 Probation    Final Presentence          Final Presentence         February 24, 2020
 Officer              and Addendum       Report
 Sentencing hearing                                                Monday, March 2,
                                                                   2020, at 9:00 a.m.

     Dated November 26, 2019.

                                        BY THE COURT:


                                          /^OA^L <?*                  ±
                                        KAR&N E. SCHREIER
                                        UNITED STATES DISTRICT JUDGE
